 



Exhibit 10.6

 

AMENDMENT NO. 5

 

AMENDMENT TO
LICENSE AND COLLABORATION AGREEMENT

 

THIS AMENDMENT TO LICENSE AND COLLABORATION AGREEMENT (this “Amendment”), is
entered into this 2nd day of October 2009 (the “Effective Date”) by and between
Santaris Pharma A/S, a Danish corporation having its principal place of business
at Hørsholm, Denmark (“Santaris”), and Enzon Pharmaceuticals, Inc., a Delaware
corporation having its principal place of business at Bridgewater, New Jersey
08807 (“Enzon”). Santaris and Enzon may be referred to herein individually as a
“Party” or collectively, as the “Parties”.

 

WHEREAS, Enzon and Santaris entered into the License and Collaboration Agreement
dated July 26, 2006 (the “Agreement”); and

 

WHEREAS, the Agreement was amended by Amendment No 1 dated 13th of June,
Amendment No 2 dated 25th of June 2007 and Amendment No 3 dated 21st of December
2007.

 

WHEREAS, Enzon and Santaris desire to amend and restate certain provisions of
the Agreement to provide for substitution of targets for purposes of certain
development milestones.

 

NOW, THEREFORE, in consideration of the covenants and obligations expressed
herein and intending to be legally bound, and otherwise bound by proper and
reasonable conduct, the Parties agree as follows:

 

1. Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Agreement.

 

2. A new Section 6.1(j) is hereby added to read in its entirety as follows:

 

Interchange of Targets. Notwithstanding the provisions of Section 6.1(a), Enzon
shall have the right to accelerate the Development of one Accepted LNA Compound
and delay the Development of another Accepted LNA Compound by substituting one
Accepted LNA Compound for another for purposes of achieving the first
development milestones set forth in Section 6.1(a); provided that if Enzon
exercises this right, it shall not have the right to extend pursuant to Section
6.1(b) the first development milestone for the Accepted LNA Compound for which
Development was advanced. Upon substitution of the first development milestone,
the second development milestone shall be accordingly substituted (so that the
second development milestone date is 18 months after the first development
milestone date for such Accepted LNA Compound). For illustration purposes only,
if compound 1 has a first development milestone (i.e. select an Accepted LNA
Compound for Development and commence pre-clinical toxicology study) on
September 1, 2009 and a second development milestone (i.e. filing of an IND) on
April 1, 2011 and compound 2 has a first development milestone on February 1,
2010 and a second development milestone on August 1, 2011, Enzon may elect to
achieve the compound 1 first development milestone with compound 2. Upon such
substitution, the second milestone date for compound 1 shall become August 1,
2011 and the second milestone date for compound 2 shall become April 1, 2011.
Thereafter, Enzon could not elect to extend the first development milestone for
compound 2 (i.e. the compound which was advanced) pursuant to Section 6.1(b);
however, Enzon could elect to extend the first milestone for compound 1 or the
second milestone for compound 1 or compound 2 pursuant to Section 6.1(b). Any
payments required by Enzon for the achievement of milestones pursuant to Section
7.4(a)(i) or 7.4(a)(ii) shall reflect any substitution of Accepted LNA Compounds
pursuant to this Section 6.1(j).

 

3. The Parties have agreed that the contractual milestone start dates for the
LNA Lead Candidates that Santaris Pharma has delivered to Enzon on the six novel
discovery targets shall be the following:

 



Clock start for Next Milestone Milestone Due Date: Select (Delivery of 2 LNA
compounds) Preclinical Lead

 



1

 

 

HER3 April 3, 2008 October 3. 2009 Beta-Catenin June 3, 2008 February 3, 2010 AR
October 15, 2008 April 15, 2010 PIK3CA October 15, 2008 August 15, 2010 HSP27
December 17, 2008 August 17, 2010 Gli2 April 20, 2009 October 20, 2010

 

4. Except as set forth in this Amendment, the Agreement shall remain in full
force and effect.

 

5. Resolution of all disputes arising out of or related to this Amendment or the
performance, enforcement, breach or termination of this Amendment and any
remedies relating thereto, shall be governed by and construed under the
substantive Laws of the State of New York, without regard to conflicts of law
rules that would provide for application of the Law of a jurisdiction outside
New York. To the extent there is any such dispute, such dispute will be handled
in accordance with the procedures set forth in Section 13 of the Agreement.

 

6. This Amendment may be executed in two or more counterparts (including by
facsimile or pdf file) each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment in duplicate
originals by their proper officers as of the date and year first above written.

 

 



SANTARIS PHARMA A/S ENZON PHARMACEUTICALS, INC.             By: /s/Soren
Tulstrup By: /s/Ivan Horak     NAME: Søren Tulstrup NAME: Ivan Horak TITLE:
Chief Executive Officer TITLE: EVP – R&D, CSO         By: /s/Henrik Stage By:
______________________     NAME: Henrik Stage NAME: TITLE: Chief Financial
Officer TITLE:



 



2

